Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	EXAMINER STATEMENT
This action is responsive to the Response after Ex Parte Quayle Action filed on 05/07/2021. Claims 19-41 are pending
The claims in the instant application is similar to the claims in patented parent application 13/815,640 (U.S. Patent No. 10,127,698) and application 16/188,412 (U.S. Parent No. 11,017,574).The terminal disclaimers submitted for the patented parent applications has been approved by the office on 05/07/2021.

Summary of this Office Action
Applicants' arguments filed on 11/20/2020 with respect to the claims 19-41 has been fully considered, are deemed to be persuasive. Therefore, the claims 19-41 are deemed to be allowable over same rational patented parent application and the cited and searched prior art of record as described below:

Reasons for Allowance
With regards to claim 19, the cited and updated searched prior art of records, alone or combined, does neither anticipate nor render obvious, inter alia, as a whole, the unique feature order of combination of elements of: “generate one or more behavior modifications associated with the at least one cost adjustment factors, wherein the behavior modifications correlate to a lower predicted future cost; generate a medical expenses retirement savings value and a plurality of adjusted healthcare cost values based the one or more behavior modifications and at least one of the life expectancy value, the base healthcare expense cost values, the cost adjustment factors; and transmit, via one or more networks, to the client device, and display, within an interactive display, at least one report generated based on the medical expenses retirement savings value and the adjusted healthcare cost values, wherein the interactive display comprises a plurality of display elements each comprising at least one of the adjusted healthcare cost values graphically correlated with a type of healthcare expense and one or more portions of the client data, and wherein the interactive display is configured to, responsive to receiving user input identifying one of the display elements, display one or more costs based on one or more of the cost adjustment factors or behavior modifications associated with the adjusted healthcare cost in the one of the display elements “ in custom interface for client-specific behavior modification.
The reasons for allowance for all the other independent claims is the same as set forth for claim 19 above because it includes same/similar limitation indicated above for the reasons for allowance. 

Discussion 
The applicant's remarks filed in the response dated November 20, 2020 see pages 9-19 are persuasive that claims as amended in order of combination elements is sufficient to ensure the claim amounts to significantly more than the abstract idea in the unique features as listed above. While some of the limitations may be based on mathematical concepts, the mathematical concepts are not recited in the claims. The claim does not recite a mental process because the claim, under its broadest reasonable interpretation, does not cover performance in the mind but for the recitation of generic computer components. 
The order combination elements of the claim integrated into a practical application by  establishing accurate health care cost and medical expense retirement saving values taking into account of out-of-pocket health care cost and expected longevity based on a personal health profile including behavior modification and projected ramification of said modifications (see in a single display (see Fig. 12, Specification; paragraph [0126-0129]) improving accuracy and usability of a graphical user interface. The claim are eligible because they do not recite a judicial exception (Step 2A: NO) as per 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) and October 2019 Update of Subject Matter Eligibility. 
As per cited/searched prior arts, the notable prior art of Sjodin et al. teach integrating healthcare cost retirement financial planning using individual biographic data and healthcare data (see abstract). The prior art of Hettesheimer disclosed projecting future financial and health consequence based on user‘s current eating habits and other behaviors such as smoking and alcohol consumption (see abstract). The prior art of Skelly et al. teach plurality of cost adjustment factors and calculating cost adjustment factor based on actual claims (see abstract, paragraph [0035, 0049-0050]). The Non-patent literature of Medpac teaches calculating adjusted healthcare cost value based on base healthcare expense cost (see page 1, Fig. 1) and Baicker et al. disclosed improvement of health and lower cost due to disease prevention and wellness program in a workplace (see abstract).The international publication prior art of Newcomer et al. evaluating quality and cost efficiency of healthcare service to a patient (see abstract). None of the cited and updated searched prior arts disclosed the combination of element of claims of the allowed unique features as listed and described above. Therefore, claims 19-41 are deemed to be allowable over same rational as patented parent application and cited and updated searched prior arts of records, and applicants' request for allowance is respectfully granted.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIJENDRA K SHRESTHA whose telephone number is (571)270-1374.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on (571) 272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Respectfully submitted,
/BIJENDRA K SHRESTHA/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        05/22/2020